UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 IMAD ABDULLAH HASSAN,

                      Petitioner/Plaintiff,

   v.
                                                     Civil Action No. 04-1194 (TFH)
 MERRILL COMMUNICATIONS, LLC,

                     Respondents/Defendants.




                                              ORDER

        On July 18, 2014, this Court held a status conference on Petitioner’s Motion For Order

Requiring Immediate Disclosure Of Force Feeding Protocols [ECF No. 1022], Petitioner’s

Motion for Order Compelling Preservation of Evidence [ECF No. 1032], and Petitioner’s

Emergency Motion for Order Compelling Limited Discovery of Medical Records and

Videotapes [ECF No. 1039]. Upon consideration of the entire record of this case, and for the

reasons stated on the record, it is hereby

        ORDERED, that Petitioner’s Motion For Order Requiring Immediate Disclosure Of

Force Feeding Protocols [ECF No. 1022] is denied as moot for the reasons stated on the record;

and it is further

        ORDERED, that Petitioner’s Motion for Order Compelling Preservation of Evidence

[ECF No. 1032] is denied for the reasons stated on the record; and it is further

        ORDERED, that and Petitioner’s Emergency Motion for Order Compelling Limited

Discovery of Medical Records and Videotapes [ECF No. 1039] is granted in part and denied

in part; and it is further
          ORDERED that Government shall produce the five videotapes of Petitioner that show

both Petioner’s Forcible Cell Extractions and subsequent enteral feedings by August 8, 2014;

and it is further

          ORDERED that Government shall produce all of Petitioner’s medical records for March

14, 2014 to July 18, 2014 by August 8, 2014; and it is further

          ORDERED that Petitioner’s request for medical records for the year 2013 is denied.

Under § I.E.2 of the Case Management Order (“CMO”), all discovery requests must be

“narrowly tailored” and “explain why the request, if granted, would be likely to produce

evidence that demonstrates” that Petitioner is entitled to the relief sought. ECF No. [285]; as

amended by Order, ECF No. [308]. In this case, Petitioner has asked for a preliminary injunction

enjoining Respondents from “performing gratuitously painful practices in the force-feeding of”

Petitioner. Motion for Preliminary Injunction, ECF. No [1001], at 34. Petitioner’s historical

medical records are at most indirect evidence that Respondent is carrying out Petitioner’s enteral

feeding in a manner which would entitle Petitioner to a preliminary injunction against

Respondent’s current enteral feeding practices. See Aamer v. Obama, 742 F.3d 1023, 1038

(D.C. Cir. 2014) (noting that a plaintiff seeking a preliminary injunction must show, among other

things, “that he is likely to suffer irreparable harm in the absence of preliminary relief.”).1 It is

further




1
  At oral argument, Petitioner’s counsel argued that Petitioner’s 2013 medical records could show that the force-
feeding protocols changed at the time of a mass hunger strike at Guantanamo Bay, leading to a decline in
Petitioner’s health. Though Petitioner’s historical medical records may be relevant if this case reaches a trial on the
merits, this Court will not require Respondent to produce it at the preliminary injunction stage. Cf. Disability Rights
Council of Greater Washington v. WMATA, 234 F.R.D. 4, 7 (D.D.C. 2006) (noting that “courts traditionally permit”
plaintiffs to secure only “limited discovery” during the pendency of a preliminary injunction motion).
                                                           2
          ORDERED, that if Petitioner wishes to submit any additional requests for discovery for

the preliminary injunction stage of the proceedings, such requests must be filed by July 25,

2014. All requests must be in conformity with the requirements of CMO § I.E.2. In addition,

Petitioners should be mindful that further discovery requests, if granted, may lengthen the time

before which the Court may reach the merits of Petitioner’s Preliminary Injunction, including the

question of whether Petioner has proved that his purported irreprerable injury is “imminent,

creating a clear and present need for extraordinary equitable relief to prevent harm.” GEO

Specialty Chemicals, Inc. v. Husisian, 923 F. Supp. 2d 143, 147 (D.D.C. 2013) (quoting Power

Mobility Coal. v. Leavitt, 404 F. Supp. 2d 190, 204 (D.D.C.2005) (emphasis is original)). It is

further

          ORDERED, that Respondents shall reply to any further discovery requests by July 30,

2014.




          SO ORDERED.


July 21, 2014                                 _________________________
                                                           Thomas F. Hogan
                                                   Senior United States District Judge




                                                 3